Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: arrow]

OFFICE ACTION

This Office action is responsive to Applicant's Remarks/After Non-Final rejection
Requirement, filed 31 May, 2022.

Claims 1, 3, 4, 14-18, 21 are pending; of which, claims 1, 15, are currently amended. Claim 21 is newly added. Claims 2, 5-13  and 19-20 are cancelled.

[AltContent: arrow]

Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 1 under 35 U.S.C. § 112 first paragraph is withdrawn per claim amendments to redefine variable R1 of formula II, variable R2 of formula II and to specify the catalyst for the reaction. 
2. The rejection of claims 1-20 under 35 U.S.C. § 103 over Qin  et al. Chem. Eur. J. 2012, 18, 10515–10518 and Kaldun et al. Chem. Cat. Chem 2016, 8, 1846 – 1856  is withdrawn per claim amendments.
3. The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 5/31/2022 wherein the limitations in pending claims as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  

[AltContent: arrow]

Claim Rejections - 35 USC § 103 (New)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 14-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over  of Qin  et al. Chem. Eur. J. 2013, 19, 16541-16644 (“Qin 2013” cited in PTO-892 attached herewith) and further in view of Kaldun et al. Chem. Cat. Chem 2016, 8, 1846 – 1856  (cited in PTO-892 mailed 3/01/2022).

The article by Qin 2013 teach catalytic asymmetric Henry (nitroaldol) reaction is a highly atom-economic and powerful tool in organic synthesis because the resulting b-nitro alcohols can easily be transformed into vicinal amino alcohols and other important
Intermediates. The reaction is mediated by Chiral b-amino alcohols as shown on Scheme 1 on page 16541 (reproduced below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Specifically, the article by Qin teach elements of claimed method as following:
1.The enantioselective Henry nitroaldol reaction catalyzed by  readily available amino alcohol– copper(II) complex  with a broad variety of aldehydes; which corresponds to the steps of the  process of claim 1. 
2.The chiral amino alcohol ligands including ligand 1a disclosed by Qin corresponds to the claimed (1S,2R)-2-(dimethylamino)-1,2-diphenylethanol ligand.

3. Cupric acetate monohydrate is same as the claimed cupric salt.
4.The reaction was conducted at RT, at 20 ºC,  for 24 h or 48-72h (see Tables 2, 3,4): the reaction time is within the claimed range of 48-120h.
5.Disclosed on Table 5 on page 16542 and scheme 2 page 16543  is the reaction temperature of 15 ºC- which corresponds to the upper limit of claimed range-15 to 15ºC.
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

6.Chloro-benzaldehyde substrate is taught  on page 16541 and 16541 which encompasses claimed formula (II) wherein R1 is Chloro.
7.The nitroethanol as nitro reagent is discussed on table 5 on 16542, scheme 2 page 16543; which encompasses claimed formula (III) wherein R2 is hydrogen.
8. Regarding instant claims 3 and 4, the effect of catalyst loading are shown on Table 3, page 16542, reproduced below

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

9. Regarding instant claims 14-18 and 21, the reference by Qin teaches the effect of solvent on the reaction, including THF, dioxane, etc. on Table 2 on page 16542, reproduced below:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The reference by Qin 2013 teach the elements of the claimed method of synthesizing a (1R,2R)-nitroalcohol compound of formula (I) mediated by (1 S, 2R)-amino alcohol ligand and a cupric salt.
The difference between the teaching of the prior art by Qin 2013 and the method of instant claims is that the prior art, while does not teach preparative example of chlorobenzaldehyde with nitroethanol. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
MPEP §716.02 states :” Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Qin 2013 specifically teach catalytic asymmetric Henry (nitroaldol) reaction mediated by same amino alcohol– copper(II) complex  as claimed, and demonstrated the broad scope of the reaction by using a variety of aldehydes, including 4-chlorobenzaldehyde  and a variety of nitro-substrate including nitroethanol as claimed. Based on the teaching of the prior art, there would have been a reasonable expectation for success of reacting 4-chloro benzaldehyde with nitroethanol since the process of the reference employs the same basic process chemistry as the instantly claimed process, and the prior art teach both 4-chloro benzaldehyde with nitroethanol as reagents for the reaction.
Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.

Furthermore, example of selective catalytic asymmetric nitroaldol reaction of aromatic aldehydes with nitro compounds reactants is known in the prior art as shown in the article by Kaldun.
The article by Kaldun, drawn to  Henry reactions of aldehydes with nitroalkanes , therefore an analogous prior art, shows that enantio- and diastereoselective Henry reactions of aldehydes with nitroalkanes 2b-d on Table 9 page 1851, reproduced below:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 showing the versatility of reaction. The nitroalkane compound 2d corresponds to the claimed formula (III) wherein R2 is tert-butyldimetylsilyl. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Qin 2013 concerning enantioselective Henry nitroaldol reaction of nitroethanol with aldehyde catalyzed by  readily available amino alcohol– copper(II) complex  which permits 99% ee with a broad variety of aldehydes with the teachings of  Kaldun regarding utilizing a variety of nitroalkane for Henry nitroaldol condensation  with benzaldehydes because the prior art teach that such nitroalkanes are suitable substrates for condensation reactions to produce the corresponding  nitro alcohol products.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and (B) Simple substitution of one known element for another to obtain predictable results.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
[AltContent: arrow]
Conclusion
In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622